DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
Response to Amendment
The amendment filed on 04/12/2022 is acknowledged and entered by the Examiner. Claim 1 has been amended. Claim 4 has been cancelled. Claims 1-3 and 5-9 are currently pending in the instant application.  
The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s cancellation.
The rejection of claims 1-3 and 5-9 under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2017/0243849 Al) in view of Noboru (JP 2007-0512712 A) is withdrawn in view of Applicant’s amendment.
Examiner’s Statement of Reason for Allowance
Claims 1-3 and 5-9 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 04/18/2022, have been carefully reviewed and searched. The best new prior art found is to JP 2013-231161 A (hereinafter Moromi). 
	Moromi discloses a conductive adhesive composition comprises silver powder (A) having a tap density of 2 to 6 g/cm3 and an average particle size of 1-30 microns (See [0024 and [0027]); metal power (B) having a tap density of 2 to 6 g/cm3 and an average particle size of 0.1-1.0 micron (See [0032] and [0034]); 5-25 wt% of binder component (C) including polyamide resin (nylon resin) (See [0037] and [0040]); and 1-40 wt% of solvent (D) (See [0024] and [0041]). Moromi discloses that the tap density of silver powder (A) and metal power (B) are 2 to 6 g/cm3 in order to provide improve dispersibility and highly fill the resin adhesive composition (See and [0026] and [0032]). Moromi also discloses that the silver powder (A) is 20-50 wt% of the total amount and metal powder (B) being 45-90 wt% based on the total amount of silver powder (A) (See [0044] and Claim 1), which set the amount of metal powder (B) to 9-45 wt% of the total amount. Thus, the blend ratio of metal powder (B) 9-45 wt% to sliver powder (A) 20-50 wt% is 9:50 to 45:20 (or a ratio of 0.18 to 2.25). 
	Moromi failed to disclose silver powder (A) having an average particle size of 10-200 nm and a mass ratio of metal powder (claimed a1) and silver powder (claimed a2) is in a range of 95:5 to 62.5:26.79 (or a ratio of 19 to 2.3) as required in amended claim 1. Therefore, claim 1 is allowable over the prior art of record. Claims 2-3 and 5-9 depend from claim 1 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761